SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department
1223
KA 10-01966
PRESENT: SCUDDER, P.J., CARNI, LINDLEY, SCONIERS, AND GREEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

SCOTT KORBER, DEFENDANT-APPELLANT.


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (PHILIP ROTHSCHILD OF
COUNSEL), FOR DEFENDANT-APPELLANT.

WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (SUSAN C.
AZZARELLI OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Onondaga County Court (Anthony F.
Aloi, J.), rendered June 15, 2007. The judgment convicted defendant,
upon his plea of guilty, of robbery in the first degree and rape in
the first degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him,
upon his plea of guilty, of robbery in the first degree (Penal Law §
160.15 [3]) and rape in the first degree (§ 130.35 [1]). Contrary to
defendant’s contention, he knowingly, intelligently and voluntarily
waived his right to appeal as a condition of the plea (see generally
People v Lopez, 6 NY3d 248, 256). “County Court engage[d] the
defendant in an adequate colloquy to ensure that the waiver of the
right to appeal was a knowing and voluntary choice” (People v James,
71 AD3d 1465, 1465 [internal quotation marks omitted]), and the record
establishes that he “understood that the right to appeal is separate
and distinct from those rights automatically forfeited upon a plea of
guilty” (Lopez, 6 NY3d at 256).

     Defendant’s further contention “that his plea was not knowing,
intelligent and voluntary ‘because he did not recite the underlying
facts of the crime[s] but simply replied to [the c]ourt’s questions
with monosyllabic responses is actually a challenge to the factual
sufficiency of the plea allocution,’ which is encompassed by the valid
waiver of the right to appeal” (People v Simcoe, 74 AD3d 1858, 1859,
lv denied 15 NY3d 778; see People v Brown, 66 AD3d 1385, lv denied 14
NY3d 839). Moreover, defendant failed to preserve that contention for
our review inasmuch as he failed to move to withdraw the plea or to
vacate the judgment of conviction (see People v Jamison, 71 AD3d 1435,
lv denied 14 NY3d 888; People v Lacey, 49 AD3d 1259, 1259-1260, lv
                                 -2-                          1223
                                                         KA 10-01966

denied 10 NY3d 936).

     Defendant’s constitutional challenge to the persistent felony
offender statute is unpreserved for our review (see People v Besser,
96 NY2d 136, 148; People v Watkins, 17 AD3d 1083, 1084, lv denied 5
NY3d 771), and “ ‘there is no indication in the record that the
Attorney General was given the requisite notice of that challenge’ ”
(People v Bastian, 83 AD3d 1468, 1469-1470, lv denied 17 NY3d 813).
In any event, defendant’s challenge is without merit (see People v
Battles, 16 NY3d 54, 59, cert denied ___ US ___ [Oct. 3, 2011]; People
v Rawlins, 10 NY3d 136, 158, cert denied sub nom. Meekins v New
York, ___ US ___, 129 S Ct 2856; Bastian, 83 AD3d at 1470).
Defendant’s contention that the court erred in failing to conduct a
hearing before sentencing him as a persistent felony offender is
encompassed by his valid waiver of the right to appeal (see People v
Taylor, 73 AD3d 1285, 1286, lv denied 15 NY3d 810). Moreover,
defendant failed to preserve that contention for our review (see
generally People v Proctor, 79 NY2d 992, 994).

     Finally, defendant’s challenge to the severity of the sentence is
encompassed by the valid waiver of the right to appeal (see People v
Hidalgo, 91 NY2d 733, 737).




Entered:   November 18, 2011                    Patricia L. Morgan
                                                Clerk of the Court